Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 1 of 22           FILED
                 This opinion is subject to revision before final 2020 JUN 11 PM 12:53
                      publication in the Pacific Reporter
                                                                        CLERK
                                 2020 UT 34                       U.S. DISTRICT COURT


                                 IN THE

        SUPREME COURT OF THE STATE OF UTAH

                           TERRY MITCHELL,
                               Plaintiff,
                                   v.
                      RICHARD WARREN ROBERTS,
                             Defendant.

                            No. 20170447
                        Heard May 14, 2018
         Supplemental Briefing Submitted September 25, 2019
                         Filed June 11, 2020

                       On Certification from the
          United States District Court for the District of Utah
                    The Honorable Evelyn J. Furse
                      Case No. 2:16-cv-00843-EJF

                               Attorneys:
   Ross C. Anderson, Walter M. Mason, Salt Lake City, for plaintiff
        Brian M. Heberlig, Linda C. Bailey, Washington D.C.,
        Neil A. Kaplan, Shannon K. Zollinger, Troy L. Booher,
                    Salt Lake City, for defendant

  ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
 which CHIEF JUSTICE DURRANT, JUSTICE HIMONAS, JUSTICE PEARCE, and
                      JUSTICE PETERSEN joined.


    ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
    ¶1 This case is before us on certification from the United States
 District Court for the District of Utah. In the underlying federal case
 Terry Mitchell asserts civil claims against Richard Warren Roberts.
 The claims arise out of allegations that Roberts sexually abused
 Mitchell in 1981 when she was sixteen years old. Mitchell alleges that
 the abuse took place in the course of interactions she had with
 Roberts related to a pending criminal action in which Roberts was a
 prosecuting attorney and Mitchell was a witness.
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 2 of 22
                           MITCHELL v. ROBERTS
                           Opinion of the Court

     ¶2 Mitchell concedes that each of her claims against Roberts
 had expired under the original statute of limitations. But she
 contends that her claims were revived when the legislature enacted
 Utah Code section 78B-2-308(7) in 2016. That statute provides that
 certain civil claims against perpetrators of sexual abuse may be
 asserted, even if “time barred as of July 1, 2016,” if they are “brought
 within 35 years of the victim’s 18th birthday, or within three years of
 the effective date of this Subsection (7), whichever is longer.” Id. And
 Mitchell asserts that her claims against Mitchell were timely filed
 under this statute because they were brought within three years of
 its effective date.
     ¶3 Roberts has responded by challenging the legislature’s
 authority to enact a statute reviving time-barred claims. And that
 response raises important questions of Utah law. Our case law has
 long questioned the authority of the legislature to revive a time-
 barred cause of action,1 but the nature and basis of any such
 limitation has not been clearly delineated. With that in mind, the
 federal court (Magistrate Judge Furse) certified this case to us, asking
 us to clarify (1) whether the legislature had the authority to
 “expressly revive time-barred claims through a statute,” and (2)
 whether “the language of Utah Code section 78B-2-308(7), expressly
 reviving claims for child sexual abuse that were barred by the
 previously applicable statute of limitations as of July 1, 2016, make(s)
 unnecessary the analysis of whether the change enlarges or
 eliminates vested rights.”
     ¶4 In the initial briefing and at oral argument it appeared to us
 (and to the parties) that the certified questions went only to the
 legislature’s authority as a matter of statutory interpretation (as
 informed by our case law). On reflection, however, it became clear
 that the certified questions could not meaningfully be answered
 without addressing an embedded constitutional issue—as to the
 effect of due process limitations on the scope of the legislature’s
 power in this area. Because our role in addressing certified questions
 is to facilitate the disposition of a specific case by the federal district




    1 See State v. Apotex Corp., 2012 UT 36, ¶¶ 63, 67, 282 P.3d 66;
 Roark v. Crabtree, 893 P.2d 1058, 1062–63 (Utah 1995); Del Monte Corp.
 v. Moore, 580 P.2d 224, 225 (Utah 1978); Greenhalgh v. Payson City, 530
 P.2d 799, 802 n.14 (Utah 1975); In re Swan’s Estate, 79 P.2d 999, 1002
 (Utah 1938); Ireland v. Mackintosh, 61 P. 901, 902–03 (Utah 1900).


                                       2
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 3 of 22
                          Cite as: 2020 UT 34
                         Opinion of the Court

 court,2 we requested supplemental briefing on the constitutional
 dimension of the questions certified for our decision.3 The parties
 submitted careful, extensive briefs on the constitutional question.
 And we now clarify our law in light of this briefing.
     ¶5 We hold that the Utah Legislature is constitutionally
 prohibited from retroactively reviving a time-barred claim in a
 manner depriving a defendant of a vested statute of limitations
 defense. This principle is well-rooted in our precedent, a point
 meriting respect as a matter of stare decisis.4 It is also confirmed by
 the extensive historical material presented to us by the parties in
 their supplemental briefs, which shows that the founding-era
 understanding of “due process” and “legislative power” forecloses
 legislative enactments that vitiate a “vested right” in a statute of
 limitations defense.
     ¶6 We resolve the questions certified to us on this basis. We do
 not do so lightly. We respect and consistently defer to the
 legislature’s judgment on the broad range of policy matters
 committed to its discretion. And we acknowledge the reasonable
 policy basis for the judgment the legislature made in seeking to
 revive previously time-barred claims asserted by victims of child-sex


    2 See Fundamentalist Church of Jesus Christ of Latter-Day Saints v.
 Horne, 2012 UT 66, ¶ 8, 289 P.3d 502 (“Our function in a certified case
 is not to issue abstract, advisory opinions on general matters of
 interest to the federal courts. It is to resolve disputed questions of
 state law in a context and manner useful to the resolution of a
 pending federal case.”).
    3  We acknowledge that supplemental briefing may delay the
 timely disposition of a case and may increase litigation costs. But our
 commitment to procedural fairness may outweigh these concerns in
 cases like this one that implicate important constitutional issues that
 the parties have not had an opportunity to address in briefing or at
 oral argument.
    4 See Eldridge v. Johndrow, 2015 UT 21, ¶¶ 21–22, 345 P.3d 553
 (explaining that we do not “overrule our precedents ‘lightly’” and in
 considering whether to do so we look at “(1) the persuasiveness of
 the authority and reasoning on which the precedent was originally
 based, and (2) how firmly the precedent has become established in
 the law since it was handed down” (citation omitted)); see also supra
 ¶ 3 n.1.


                                     3
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 4 of 22
                          MITCHELL v. ROBERTS
                          Opinion of the Court

 abuse. The devastating effects of child-sex abuse can span a lifetime.
 And as the legislature has indicated, it may take “decades for
 children and adults to pull their lives back together and find the
 strength to face what happened to them”—particularly where (as is
 too often the case) “the perpetrator is a member of the victim’s
 family” or a friend or confidant. UTAH CODE § 78B-2-308(1).
      ¶7 We would thus uphold the legislature’s decision if the
 question went merely to the reasonableness of its policy judgment.
 But that is not the question presented for our review. We are asked
 instead to interpret and apply the terms of the Utah Constitution (in
 particular, the Due Process Clause). We take a solemn oath to uphold
 that document—as ratified by the people who established it as the
 charter for our government, and as they understood it at the time of
 its framing. That understanding is controlling.
    ¶8 The original meaning of the constitution binds us as a
 matter of the rule of law. Its restraint on our power cannot depend
 on whether we agree with its current application on policy grounds.
 Such a commitment to originalism would be no commitment at all. It
 would be a smokescreen for the outcomes that we prefer.
      ¶9 Our laws are written down for a reason. And a key reason is
 to establish clear, fixed limits that the public may rely on—unless
 and until the law is repealed or amended by established procedures
 for doing so. The people of Utah retain the power to amend the Utah
 Constitution to alter the legislature’s authority in this area if they see
 fit. But the document as it stands (and as originally understood)
 forecloses the legislature’s power to enact legislation that
 retroactively vitiates a ripened statute of limitations defense.
     ¶10 We expand on these points below. First we show that the
 legislature’s power to vitiate a vested right in a ripened limitations
 defense is foreclosed by our precedent. Then we establish that the
 principles set forth in our precedent are consistent with the original
 understanding of due process. And we close by reinforcing our
 conclusion that the limits on the legislature remain despite the
 reasonable basis for its policy judgments in this field.
               I. UTAH SUPREME COURT PRECEDENT
    ¶11 Beginning in 1897 and continuing for over a century, this
 court has repeatedly stated that the legislature lacks the power to
 revive a plaintiff’s claim in a manner that vitiates a “vested” right of
 a defendant. Our cases have been less than crystal clear in
 identifying a constitutional basis for this principle. But the “vested
 rights” limitation on the legislative power is firmly rooted in our
 case law. This limitation, moreover, has long been extended to the
                                     4
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 5 of 22
                           Cite as: 2020 UT 34
                          Opinion of the Court

 specific vested right asserted by Roberts—the right to retain a statute
 of limitations defense after a plaintiff’s claim has expired under
 existing law. And we conclude that our precedent merits respect as a
 matter of stare decisis.
                            A. Our Case Law
     ¶12 Our first articulation of the “vested rights” limitation on the
 legislative power came in In re Handley’s Estate, 49 P. 829, 832 (Utah
 1897). That case arose out of a conflict regarding the distribution of a
 polygamist father’s estate among his children through both his legal
 marriage and his polygamous marriage. Id. at 829. Following the
 father’s death, the children through the polygamous marriage did
 not receive any portion of the father’s estate. Id. And they
 unsuccessfully sued to be recognized as heirs. Id. In 1896, several
 years after the final judgment against the children of the polygamous
 marriage, the Utah Legislature enacted a statute purporting to allow
 the polygamous children to relitigate the dispute and inherit a
 portion of the father’s estate. Id. at 829–30. In relevant part, that
 statute clarified that “the issue of . . . polygamous marriages” were
 “entitle[d] . . . to inherit” under the preexisting inheritance statute.
 Id. at 829. And it said “[t]hat in all cases involving the rights of such
 issue to so inherit, heretofore determined adversely to such issue in
 any of the courts of the territory of Utah, a motion for a new trial or
 rehearing shall be entertained . . . and the courts shall thereupon
 proceed to hear and determine said motion, and if granted to
 proceed to hear and determine said case or cases without prejudice
 from the lapse of time since the former hearing or any prior
 determination of a like motion.” Id. at 829–30.
     ¶13 We struck this statute down as an unconstitutional exercise
 of judicial power by the legislature. Id. at 830–31. In so doing, we
 concluded that the legislature lacked the power to override a judicial
 interpretation of law reflected in a final judgment. See id. at 830
 (explaining that the legislature lacks the power to override a judicial
 judgment “by a declaratory or explanatory law, giving the law under
 which the decree was rendered a different construction”). We also
 framed our separation of powers concerns in terms of “vested
 rights.” We held that the legislature lacked the power to “attempt[]
 by a retrospective act to furnish a method by which vested rights
 could be divested, and to compel the courts to employ it.” Id. at 831.
 Once “[t]he rights of the children of the lawful wife to the estate in
 question were ascertained and settled by the decree,” we held that
 they were “vested, and beyond the reach of any remedy . . . the
 legislature could invent.” Id. Any other result, we explained, “would,
 in effect, say that the legislature may exercise judicial powers,
                                      5
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 6 of 22
                          MITCHELL v. ROBERTS
                          Opinion of the Court

 authorize and require the courts to set aside final judgments and
 decrees, devest titles, and destroy and annihilate vested rights.” Id.
 And we emphasized that “[t]he people of the state have not
 intrusted such powers to the legislature.” Id.
      ¶14 We next applied the “vested rights” limitation in Ireland v.
 Mackintosh, 61 P. 901 (Utah 1900). And we extended it to the specific
 “right” asserted by Roberts here—a right to retain a statute of
 limitations defense after the limitations period has run. The statute at
 issue in Ireland extended the limitations period for actions on
 instruments such as notes from four years to six years. Id. at 902. By
 the time the legislature enacted this statute, the Ireland claimant’s
 four-year limitations period had lapsed. Id. at 901–02. The claimant
 cited the statute, however, in support of the view that her claim
 (filed within six years) was revived. Id. at 902. We rejected that
 position. In so doing, we noted that the defendant had acquired a
 “vested right” once the statute of limitations had run. See id. at 904
 (noting that “when appellant’s right of action on the note in question
 became barred under the previous statute, the respondent acquired a
 vested right, in this state, to plead that statute as a defense and bar to
 the action”). And we held that the legislature lacked the power to
 vitiate that vested right.5 Quoting Thomas Cooley’s treatise on
 constitutional limitations, we held that “[i]t is certain that he who
 has satisfied a demand cannot have it revived against him, and he
 who has become released from a demand by the operation of the
 statute of limitations is equally protected.” Id. at 903 (quoting
 THOMAS M. COOLEY, A TREATISE ON THE CONSTITUTIONAL LIMITATIONS
 WHICH REST UPON THE LEGISLATIVE POWER OF THE STATES OF THE
 AMERICAN UNION 454 (6th ed. 1890)). “In both cases,” we explained,



    5 Our Ireland decision concededly included an alternative basis
 for our ruling. Elsewhere in the opinion we concluded that “it was
 not the intention of the legislature to revive causes of action on
 claims which had previously become stale, and against which the
 statute had fully run.” Ireland v. Mackintosh, 61 P. 901, 904 (Utah
 1900). And we rooted that conclusion in principles of statutory
 interpretation—noting the “rule of construction” presuming that
 statutes have only “prospective effect,” and holding that the
 legislature had not clearly stated its intent to revive time-barred
 claims. Id. But this alternative basis for the Ireland decision does not
 erase the “vested rights” analysis, which we have repeatedly
 endorsed in subsequent decisions.


                                      6
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 7 of 22
                           Cite as: 2020 UT 34
                          Opinion of the Court

 “the demand is gone, and to restore it would be to create a new
 contract for the parties[—]a thing quite beyond the power of legislation.”
 Id. (emphasis added) (quoting THOMAS M. COOLEY, A TREATISE ON
 THE CONSTITUTIONAL LIMITATIONS WHICH REST UPON THE LEGISLATIVE
 POWER OF THE STATES OF THE AMERICAN UNION 454 (6th ed. 1890)).
     ¶15 We have repeatedly restated Ireland’s constitutional
 conclusion in subsequent cases. In In re Swan’s Estate, 79 P.2d 999
 (Utah 1938), we confronted a statute of limitations that had been
 extended from one year to three years. And we cited Ireland in
 support of the view that this change could not “affect our decision”
 because the change “was after the bar had become effective in th[e]
 case.” Id. at 1002. Our analysis in Greenhalgh v. Payson City, 530 P.2d
 799 (Utah 1975), is similar. There, we again refused to apply a new
 statute extending a previous limitations period to a claim already
 barred under the old statute. Quoting Ireland, we held that “[t]he
 subsequent passage of an act by the legislature increasing the period
 of limitation could not operate to affect or renew a cause of action
 already barred.” Id. at 802 n.14 (citation omitted).6 Three years later
 we again parroted the Ireland principle in Del Monte Corp. v. Moore,
 holding that “if the statute has run on a cause of action, so that it is
 dead, it cannot be revived by any . . . statutory extension.” 580 P.2d
 224, 225 (Utah 1978).
     ¶16 Our more recent cases have reiterated this same principle. In
 Roark v. Crabtree, for example, we noted that “[s]ince 1900, this court
 has consistently maintained that the defense of an expired statute of
 limitations is a vested right.” 893 P.2d 1058, 1062 (Utah 1995).7 And
 we reemphasized, as in Ireland, that our state followed the majority
 approach “[i]n refusing to allow the revival of time-barred claims
 through retroactive application of extended statutes of limitations.”
 Id. at 1063. “Accordingly, after a cause of action has become barred
 by the statute of limitations the defendant has a vested right to rely on


    6  The quoted language was contained in the syllabus of the
 Ireland opinion.
    7 The Roark decision, like Ireland, presented two alternative and
 independent grounds for the result. First, the statute (and its
 legislative history) did not give any indication that the statute in
 question was to be applied retroactively. Roark v. Crabtree, 893 P.2d
 1058, 1061–62 (Utah 1995). Second, the limitations defense had
 vested and consequently the barred claim could not be revived by
 statute. Id. at 1062–63.


                                      7
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 8 of 22
                          MITCHELL v. ROBERTS
                          Opinion of the Court

 that statute as a defense . . . which cannot be taken away by legislation
 . . . or by affirmative act, such as lengthening of the limitation
 period.” Id. (alterations in original) (citation and internal quotation
 marks omitted).
     ¶17 Our most recent reiteration of this point came in State v.
 Apotex Corp., 2012 UT 36, 282 P.3d 66. In Apotex, the legislature had
 extended the limitations period under the Utah False Claims Act
 (UFCA) and expressly indicated that the extension should be applied
 retroactively. Id. ¶ 14. The claim at issue had already become time-
 barred under the previous limitations statute. Id. ¶ 63. And the State
 argued that the new extended limitations period should nonetheless
 apply because “the legislature expressly made this provision
 retroactive.” Id. We disagreed. We held that “[t]he amended UFCA
 cannot resurrect claims that have already expired” because “the
 defense of an expired statute of limitations is a vested right . . . which
 cannot be taken away by legislation.” Id. ¶ 67 (citation omitted).
                              B. Stare Decisis
    ¶18 Mitchell questions the vitality of a “vested rights” limitation
 on the legislature’s power to adopt retroactive legislation. She
 acknowledges that this court endorsed such a limitation in State v.
 Apotex Corp., 2012 UT 36, 282 P.3d 66, but insists that Apotex
 contradicts precedent stretching back to the founding era.
     ¶19 Mitchell reads our older cases as establishing only a
 substantive canon of construction or “clear statement rule”—not an
 outright limit on legislative power. In Mitchell’s view, this canon
 asked first whether the retroactive effect of a statute was stated
 clearly. If so, the case law (as Mitchell reads it) upheld retroactive
 legislation even if interfered with a vested right. The vested rights
 principle, in Mitchell’s view, came into play only where the
 retroactive effect of a statute was not stated clearly. In that event,
 Mitchell claims that our cases upheld the retroactive sweep of a
 statute only if it was “procedural” and did not divest any vested
 rights.
     ¶20 Some of Mitchell’s points are well-taken. Starting with
 Ireland, our case law has long rested on two interrelated principles of
 retroactivity—(a) a substantive canon or clear statement rule, under
 which a statute is not read to operate retroactively unless the
 legislature states its intention clearly; and (b) a rule prohibiting the
 legislature from retroactively divesting a vested limitations defense
 regardless of express retroactive language. And our cases have sent
 mixed signals both about the scope of these principles and their
 relationship to each other. In some cases we have articulated the
                                      8
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 9 of 22
                             Cite as: 2020 UT 34
                            Opinion of the Court

 second principle as an absolute limitation on judicial power. Yet in
 others, as Mitchell indicates, we have at least implicitly suggested
 that the legislature may retroactively divest vested rights if it clearly
 states its intention to do so.
     ¶21 Further complicating things, our decisions have mostly
 arisen in circumstances in which there is no clear, express statement
 of legislative intent, leaving some question as to whether the vested-
 rights limitation on legislative power is a freestanding constitutional
 principle or merely a component of this court’s retroactivity analysis.
 Apotex is the principal exception. There we were confronted with a
 challenge to a 2007 amendment to the UFCA that expressly
 purported to revive some previously time-barred claims under that
 act.8 And we held that the legislature lacked the power to “resurrect
 claims that have already expired” because “the defense of an expired
 statute of limitations is a vested right . . . which cannot be taken
 away by legislation . . . such as lengthening of the limitation period.”
 Id. ¶ 67 (citations omitted).
     ¶22 Mitchell views Apotex as an aberration in our case law that
 departs from over a century of precedent and is inconsistent with the
 original meaning of the state constitution. She insists that neither our
 case law prior to Apotex nor the original meaning of our constitution
 supports the vested-rights limitation on the power of the legislature
 to enact retroactive legislation. And she argues that the Apotex
 decision carries minimal (if any) precedential weight as a matter of
 stare decisis because its reasoning is unpersuasive. Mitchell criticizes
 the Apotex court for its “failure to engage in any constitutional
 analysis.” She also insists that the Apotex formulation is not firmly


    8 “Prior   to the legislature’s amendments to the UFCA in 2007, the
 Act contained no specific statute of limitations.” State v. Apotex Corp.,
 2012 UT 36, ¶ 65, 282 P.3d 66. But “Utah Code section 78–12–29(3)
 provided that ‘[a]n action may be brought within one year . . . upon
 a statute . . . for a forfeiture or penalty to the state.’” Id. (alterations in
 original). This one-year limitations period had previously applied
 and already run at the time of the Apotex case. The 2007
 amendments, however, created a UFCA-specific imitations scheme
 and expressly purported to revive some previously-barred claims.
 See UTAH CODE § 26-20-15(2) (2007) (“A civil action brought under
 this chapter may be brought for acts occurring prior to the effective
 date of this section if the limitations period set forth in Subsection (1)
 has not lapsed.”).


                                         9
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 10 of 22
                          MITCHELL v. ROBERTS
                          Opinion of the Court

 entrenched in our law due to its recency and inconsistency with
 prior case law.9 And she further claims that Apotex is simply wrong
 as a constitutional matter, as in her view the Utah Constitution
 contains no outright bar on legislative abrogation of a vested right
 but only a prohibition on arbitrary attempts to do so.
     ¶23 Mitchell defends the statute at issue here under this
 standard. She claims that it is not arbitrary, but rooted in the
 legislature’s stated concerns about factors that might prevent the
 victim of child sexual abuse from coming forward in a timely
 manner. She notes that the legislature cited “research [showing] that
 it takes decades for children and adults to pull their lives back
 together and find the strength to face what happened to them” and
 that “the perpetrator is [often] a member of the victim’s family” or,
 at the very least, “rarely a stranger.” UTAH CODE § 78B-2-308(1). And
 she insists that the statute withstands scrutiny because these
 legislative findings show that the legislature was not arbitrarily
 interfering with a statute of limitations defense.
    ¶24 We see the matter differently. Our cases admittedly have
 sent mixed signals. But the constitutional limitation on legislative
 power articulated most recently in Apotex is entitled to respect as a
 matter of stare decisis. And an analysis of that doctrine in the context
 of this case reveals that the doctrine of stare decisis cuts against
 Mitchell’s position rather than in favor of it for several reasons.
     ¶25 First, the vested rights limitation on legislative power can be
 traced through our decisions for more than a century. See supra
 ¶¶ 12–17. Our cases may not have identified a clear constitutional
 basis for the vested rights limitation on the legislative power. But we
 have long articulated it as a hard limitation on the legislative
 power—a clear prohibition on legislative attempts to vitiate vested
 rights. And for well over a century we have specifically held that a
 defendant acquires a “vested right” in a statute of limitations
 defense once the limitations period has run. This limitation was
 articulated as one of the grounds for our decision in Ireland. And it
 formed the sole basis for our clear holding in Apotex.


    9  See Eldridge v. Johndrow, 2015 UT 21, ¶ 22, 345 P.3d 553
 (explaining that “two broad factors that distinguish between
 weighty precedents and less weighty ones: (1) the persuasiveness of
 the authority and reasoning on which the precedent was originally
 based, and (2) how firmly the precedent has become established in
 the law since it was handed down”).


                                     10
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 11 of 22
                           Cite as: 2020 UT 34
                          Opinion of the Court

     ¶26 Second, we are persuaded that these statements of a hard-
 and-fast constitutional rule limiting the legislature’s power is
 consistent with the original understanding of our state constitution.
 See infra Part II. Consequently, statements in our case law that
 suggest otherwise are unpersuasive departures from the original
 meaning of our state charter. And we do not feel at all tethered to
 these statements so clearly running contrary to that original meaning
 here because our case law also amply supports an understanding of
 legislative power and vested rights that is consistent with the
 original meaning of the constitution.
     ¶27 Third, when we were confronted with a case in which the
 legislature did in fact express its intent to retroactively divest vested
 rights head on, we held that it lacked the power to do so. See Apotex,
 2012 UT 36, ¶ 67 (holding the legislature lacked the power to
 “resurrect claims that have already expired” because “the defense of
 an expired statute of limitations is a vested right . . . which cannot be
 taken away by legislation . . . such as lengthening of the limitation
 period” (citations omitted)). This ruling was consistent both with
 statements of the vested rights limitation in our prior case law and
 the original meaning of the constitution.
     ¶28 Finally, clear statements of constitutional limitation in our
 historical cases generally and in Apotex specifically identify a
 straightforward, workable rule of law. See State v. Wilder, 2018 UT 17,
 ¶ 26, 420 P.3d 1064 (identifying a decision’s “workability, i.e., how
 well it’s ‘worked in practice,’ and whether it’s generated more harm
 than good” as considerations in whether to overrule precedent
 (citation omitted)). The rule at stake, moreover, is a principle that
 may sustain substantial reliance interests. Eldridge v. Johndrow, 2015
 UT 21, ¶ 22, 345 P.3d 553 (explaining that we examine “how well [a
 precedent] has worked in practice, its consistency with other legal
 principles, and the extent to which people’s reliance on the
 precedent would create injustice or hardship if it were overturned”
 in our stare decisis analysis).
     ¶29 For these and others reasons we could uphold Roberts’s
 position in this case purely on stare decisis grounds. We need not do
 so here, however, because we also conclude that the position set
 forth in our precedent is also correct as a matter of first principles—
 under the original understanding of our Utah Constitution.
                  II. ORIGINAL UNDERSTANDING
     ¶30 The “vested rights” limitation set forth in our case law is
 also consistent with the original understanding of the Utah
 Constitution. Our legislature has broad, sweeping power. See UTAH
                                      11
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 12 of 22
                          MITCHELL v. ROBERTS
                          Opinion of the Court

 CONST. art. VI § 1(1) (“The Legislative power of the State shall be
 vested in . . . the Legislature of the State of Utah . . . .”). But that
 power is not boundless. It is circumscribed by a range of limitations
 in the state and federal constitutions. And an original understanding
 of “legislative power” and the state constitutional right to “due
 process” confirms the principle set forth in our longstanding case
 law.
     ¶31 The Due Process Clause is not “a free-wheeling
 constitutional license for courts to assure fairness on a case-by-case
 basis.” In re Steffensen, 2016 UT 18, ¶ 7, 373 P.3d 186. It is a
 “constitutional standard . . . measured by reference to ‘traditional
 notions of fair play and substantial justice.’” Id. (citation omitted).
 The historical standard, moreover, encompasses key limitations on
 the powers of the branches of government. Under our constitution,
 the executive has the power to enforce law (not to make it), the
 judiciary has the power to adjudicate cases under existing law in
 accordance with established procedures, and the legislature has the
 power to enact general laws to govern behavior going forward.10 The
 guarantee of due process, as originally understood, is a principle for
 enforcement of these limitations. As applied to the question
 presented here, the due process guarantee has long been understood
 as a limitation on the legislative power—a prohibition of legislative
 acts that retrospectively divest a person of vested rights lawfully
 acquired under pre-existing law.
     ¶32 In the sections below, we show that this conclusion is
 confirmed by the general understanding of due process and
 legislative power in the late nineteenth century. Then we explain
 that the same understanding prevailed in Utah. And we conclude by
 establishing that a ripened limitations defense was viewed as a
 vested right protected from legislative interference.



    10 See Carter v. Lehi City, 2012 UT 2, ¶¶ 34, 37, 269 P.3d 141
 (“Legislative power generally . . . involves the promulgation of laws
 of general applicability . . . . This power is different from the
 executive power, which encompasses prosecutorial or administrative
 acts aimed at applying the law to particular individuals or groups
 based on individual facts and circumstances. It is also distinguished
 from the judicial power, which involves the application of the law to
 particular individuals or groups . . . by resolving specific disputes
 between parties as to the applicability of the law to their actions.”).


                                     12
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 13 of 22
                           Cite as: 2020 UT 34
                          Opinion of the Court

     A. Original Understanding of Due Process and Vested Rights
    ¶33 In the latter part of the nineteenth century the principle of
 due process was viewed at least in part through the lens of the
 separation of powers and the concept of vested rights.11 Due process
 thus flavored the original understanding of the “legislative power”
 throughout the country and specifically in Utah. And the original
 understanding of the ratifying public dictates our answer to the
 questions presented in this case.12



    11 See Nathan S. Chapman & Michael W. McConnell, Due Process
 As Separation of Powers, 121 YALE L.J. 1672, 1781–82 (2012)
 (establishing that “[t]he basic idea of due process . . . at the time of
 adoption of the Fourteenth Amendment, was that the law of the land
 required each branch of government to operate in a distinctive
 manner”; noting that under this framework “the legislature could
 not retrospectively divest a person of vested rights”); see also
 Proceedings and Debates of the Convention Assembled to Adopt a
 Constitution for the State of Utah, Day 31 (Apr. 3, 1895),
 https://le.utah.gov/documents/conconv/utconstconv.htm
 [hereinafter Constitutional Convention] (stating that it is a violation of
 due process for the legislature “to take what is by existing law the
 property of one man and without his consent transfer it to another,
 with or without compensation”); Ireland v. Mackintosh, 61 P. 901, 902
 (Utah 1900) (framing its analysis of the legislature’s power to revive
 a time-barred limitations defense as a due process issue; holding that
 the legislature lacked the power to vitiate a vested right in a ripened
 statute of limitations defense).
     In citing this originalist evidence in support of our holding, we
 are not suggesting that the vested rights concept represents the sum
 and substance of the original conception of due process. Our case
 law has long endorsed other elements of the guarantee of due
 process. And our holding today should not be viewed as rejecting
 any of our existing precedent. Nor should it be viewed as foreclosing
 other historical dimensions of the guarantee of due process. See
 Chapman & McConnell, supra, at 1676–77 (citing an extensive body
 of scholarship aimed at uncovering the original understanding of
 “due process”).
    12See Neese v. Utah Bd. of Pardons & Parole, 2017 UT 89, ¶ 67, 416
 P.3d 663 (“[T]his court should look to the original meaning of the
 Utah Constitution when properly confronted with constitutional
 issues.”); Am. Bush v. City of South Salt Lake, 2006 UT 40, ¶ 66, 140
                                                       (continued . . .)
                                     13
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 14 of 22
                          MITCHELL v. ROBERTS
                          Opinion of the Court

     ¶34 In the era of the framing of the Utah Constitution, the public
 understood the principle of “due process,” at least in part, as a
 matter relegating certain functions to the courts and not the
 legislature. Nathan S. Chapman & Michael W. McConnell, Due
 Process As Separation of Powers, 121 YALE L.J. 1672, 1781–82 (2012).
 The legislature was viewed as prohibited from exercising judicial
 functions—in interpreting and applying the law to the disposition of
 a case in which a party’s rights or property were in dispute.13 “This
 meant the legislature could not retrospectively divest a person of
 vested rights that had been lawfully acquired under the rules in
 place at the time.” Id. at 1782. The legislature “could enact general
 laws for the future, including the rules for acquisition and use of
 property, but [it] could not assume the ‘judicial’ power of deciding
 individual cases.” Id. Retroactive divestment statutes were viewed as
 judicial in nature (in the nature of “deciding individual cases”)
 because these laws were backward looking and operated to deprive
 individuals of rights and property “acquired under the rules in place
 at the time” of acquisition. Id. at 1782; id. at 1738 (“[C]ourts
 invalidated legislative acts to protect vested rights because the acts
 were quasi-judicial ‘sentences’ rather than genuine ‘laws.’”). Thus,
 valid legislative acts, in contrast to retroactive divestment statutes,
 stated the law going forward rather than “determin[ing] specific
 applications of law or . . . punish[ing] past acts”—functions relegated
 to the judiciary.14 Id. at 1719. Because divestment statutes operated to
 confiscate or vitiate previously vested rights, the nineteenth-century
 public viewed these laws as “judicial decrees in disguise.” Nathan N.



 P.3d 1235 (explaining that “[i]t is not our place” to “substitut[e] our
 own value judgment for that of the people of Utah when they
 drafted and ratified the constitution”).
    13 The vested-rights principle of due process should not be
 confused with the modern notion of “substantive due process”
 developed in cases like Lochner v. New York, 198 U.S. 45 (1905). See
 Chapman & McConnell, supra note 11, at 1678–79 (“It was not until
 well after the ratification of the Fourteenth Amendment that . . .
 notions took hold in the form of what we now call substantive due
 process.”).
    14  “All criminal and civil disputes between two private parties—
 all cases in which it was possible for a private citizen to ‘be deprived
 of life, liberty, or property’—were allocated to a separate judiciary.”
 Id. at 1730.


                                     14
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 15 of 22
                          Cite as: 2020 UT 34
                         Opinion of the Court

 Frost et al., Courts over Constitutions Revisited: Unwritten
 Constitutionalism in the States, 2004 UTAH L. REV. 333, 382 (2004)
 (citation omitted). And the public viewed such legislative
 encroachment into the domain of the judiciary as unconstitutional
 both as a matter of the principle of separation of powers itself15 and
 under the due process clause, which was understood as policing the
 division of powers between coordinate branches of government.16
         B. Early Utah Case Law and State Convention Records
     ¶35 The historical view set forth above is confirmed by the
 principles endorsed in two of this court’s early cases— In re
 Handley’s Estate and Ireland. See supra ¶¶ 12–14. These cases show
 that founding-era Utahns understood, according to the constitutional
 orthodoxy of the era, that the Utah Legislature lacked the power to
 retroactively divest vested rights. In In re Handley’s Estate, for
 example, we held that the legislature lacked the power to “attempt[]


    15  Nathan N. Frost et al., Courts over Constitutions Revisited:
 Unwritten Constitutionalism in the States, 2004 UTAH L. REV. 333, 382
 (2004); see also supra ¶¶ 12–13 (describing our 1897 decision in In re
 Handley’s Estate, 49 P. 829, 831 (Utah 1897), where we held that the
 legislature lacked the power to “attempt[] by a retrospective act to
 furnish a method by which vested rights could be divested” because
 allowing it to do so “would, in effect, say that the legislature may
 exercise judicial powers”).
    16  See generally Chapman & McConnell, supra note 11. This
 principle seems to jibe with the historical analysis of the “open
 courts” right advanced by one member of this court in a concurring
 opinion. See Waite v. Utah Labor Comm’n, 2017 UT 86, ¶ 77, 416 P.3d
 635 (Lee, A.C.J., concurring) (“The open courts cases in place at the
 time of our constitution’s framing recognized a limit on the
 legislative abrogation of ‘vested rights’—rights in claims that had
 accrued prior to the enactment of the legislation in question. But
 there was a general consensus in the cases that no one had a general
 vested right in the law; only vested causes of action were protected.
 With this in mind, courts routinely held that the legislature had
 plenary authority to prospectively amend or abrogate existing causes
 of action or available remedies.” (footnote omitted)). But see id.
 ¶¶ 31–34 (majority opinion) (challenging the propriety of the
 concurrence’s historical inquiry given the posture of the case and
 deciding the case under the open courts standard in Judd v. Drezga,
 2004 UT 91, 103 P.3d 135).


                                    15
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 16 of 22
                            MITCHELL v. ROBERTS
                            Opinion of the Court

 by a retrospective act to furnish a method by which vested rights
 could be divested” because allowing the legislature to do so “would,
 in effect, say that the legislature may exercise judicial powers . . .
 [t]he people of the state ha[d] not intrusted . . . to [it].” 49 P. 829, 831
 (Utah 1897). And in Ireland v. Mackintosh, we explained that “he who
 has become released from a demand by the operation of the statute
 of limitations” could not have that demand restored because “the
 demand is gone, and to restore it would be to create a new contract
 for the parties[—]a thing quite beyond the power of legislation.” 61
 P. 901, 903 (Utah 1900) (quoting THOMAS M. COOLEY, A TREATISE ON
 THE CONSTITUTIONAL LIMITATIONS WHICH REST UPON THE LEGISLATIVE
 POWER OF THE STATES OF THE AMERICAN UNION 454 (6th ed. 1890)).
     ¶36 The limitation on legislative power detailed in our early case
 law is also reinforced by the records of our state constitutional
 convention. Delegates did not explicitly consider the
 constitutionality of the legislative revival of a time-barred claim. But
 they repeatedly referred to the concept of “vested rights” in the
 context of the legislative power to enact retroactive laws. And their
 statements provide evidence of the original understanding of due
 process, helping us in our attempt to “ascertain and give power to
 the meaning of the text as it was understood by the people who
 validly enacted it as constitutional law.”17 They also further the goal
 of “immers[ing ourselves] in the shared linguistic, political, and legal
 presuppositions and understandings of the ratification era.”18
     ¶37 We have long looked to founding-era materials like the
 records of the constitutional convention in ascertaining the meaning
 of the Utah Constitution. See Richardson v. Treasure Hill Mining Co., 65
 P. 74, 81 (Utah 1901) (interpreting article XII, section 18 by examining
 “[the framers’] discussions upon this subject[] [i]n the official report
 of the proceedings of the constitutional convention”). And we follow
 that practice here.
    ¶38 The delegates’ discussion at the ratification debates suggests
 that they understood retroactive interference with vested rights as a
 matter beyond the power of the legislature. These statements can be
 separated into two categories. In the first category, the delegates
 voiced opinions to the effect that even the constitution they were
 drafting could not operate to retroactively divest a vested right. The



    17 Richards   v. Cox, 2019 UT 57, ¶ 13, 450 P.3d 1074.
    18 Neese,   2017 UT 89, ¶ 98.


                                       16
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 17 of 22
                           Cite as: 2020 UT 34
                          Opinion of the Court

 second category is comprised of statements suggesting that delegates
 viewed the due process clause they were drafting in accordance with
 the general nineteenth-century understanding of due process as
 described above, supra Part II.A. And that understanding of the
 state’s due process clause prohibited retroactive legislative
 interference with vested rights.
     ¶39 Several delegates seem to have viewed vested rights as
 beyond the reach of the Utah Constitution itself—presumably by
 limitations imposed through the Due Process Clause of the United
 States Constitution. These statements indicate the view that vested
 rights were beyond interference. Delegate Franklin Richards,
 perhaps referencing external federal restraints on state power such
 as federal due process, said that “it has been said that the adoption
 of any article or provision in this Constitution cannot interfere with
 vested rights; that is true.” Constitutional Convention, Day 54 (Apr. 26,
 1895). And when discussing a proposed constitutional provision
 regarding water law, Delegate Maloney voiced the opinion that
 “[y]ou cannot take away vested rights by constitutional amendment
 or enactment, or by any act of the Legislature. That has been
 determined over and over again.” Id. Day 47 (Apr. 19, 1895).
    ¶40 The delegates also expressed views suggesting that the Utah
 Due Process Clause conferred protections consistent with the general
 nineteenth-century understanding of due process. On the thirty-first
 day of the convention, Delegate Charles Varian parroted the general
 due process understanding of the era when he quoted “Mr. Justice
 Sharswood . . . speaking for the supreme court of Pennsylvania” who
 had said that
        [i]f . . . an act of assembly, whether general or special,
        public or private, operates retrospectively to take what
        is by existing law the property of one man and without
        his consent transfer it to another, with or without
        compensation, it is in violation of that clause in the bill
        of rights which declares that no man can be
        deprived of his life, liberty, or property, unless by the
        judgment of his peers, or the law of the land. By “the
        law of the land” is meant, not the arbitrary edict of any
        body of men, not an act of assembly, though it may
        have all the outward forms of a law, but due process of
        law by which either what one alleges to be his property
        is adjudged not to be his, or it is forfeited upon his
        conviction by his peers of some crime for which by law
        it was subject to forfeiture, when the crime was
        committed. If this be not so, every restriction upon
                                      17
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 18 of 22
                            MITCHELL v. ROBERTS
                            Opinion of the Court

         legislative authority would be a vain formula of words
         without life or force.”
 Id. Day 31 (Apr. 3, 1895). Varian also suggested, seemingly in
 reference to the state Due Process Clause, that provisions of the
 constitution outside of the takings provision being debated at the
 time would prevent interference with vested rights: “I have it, it is
 mine, it belongs to me, it is vested in me, it is protected, not only in
 the Constitution in other sections, but by the general law underlying
 all constitutions.” Id. Day 22 (Mar. 25, 1895) (emphasis added).
    ¶41 These statements, together with our early case law, confirm
 the view that early Utahns viewed the guarantee of due process as a
 limitation on legislative power. They understood that the due
 process guarantee foreclosed legislative acts vitiating a person’s
 vested rights.
    ¶42 The key question that arose at the convention was not
 whether the legislature lacked the power to divest vested rights but
 which rights qualified as vested. As Delegate Richards indicated, “it
 has been said that the adoption of any article or provision in this
 Constitution cannot interfere with vested rights; that is true. But
 what are vested rights? That is the question.” Id. Day 54 (Apr. 26,
 1895). We turn to that question next.
          C. A Ripened Limitations Defense as a Vested Right
     ¶43 A vested right is “a term of art with a specific, historical
 meaning.”19 And by the time of the framing of the Utah Constitution,
 vested rights were a well-established class of property. Just a year
 prior to the drafting of the Utah Constitution in 1895, this court’s
 territorial antecedent defined a vested right as “title, legal and
 equitable, to the present and future enjoyment of property, or to the
 present enjoyment of a demand or a legal exemption from a
 demand.” Toronto v. Salt Lake Cty., 37 P. 587, 588 (Utah 1894). And
 “Thomas Cooley, the preeminent authority of the late nineteenth
 century on state constitutional matters,”20 defined vested rights in
 similar terms in the 1870s: “a vested right . . . is something more than
 such a mere expectation as may be based upon an anticipated



    19 Waite v. Utah Labor Comm’n, 2017 UT 86, ¶ 81, 416 P.3d 635 (Lee,
 A.C.J., concurring).
    20 Am.   Bush v. City of South Salt Lake, 2006 UT 40, ¶ 13, 140 P.3d
 1235.


                                       18
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 19 of 22
                            Cite as: 2020 UT 34
                           Opinion of the Court

 continuance of the present general laws: it must have become a title,
 legal or equitable, to the present or future enjoyment of property, or
 to the present or future enforcement of a demand, or a legal
 exemption from a demand made by another.” THOMAS M. COOLEY, A
 TREATISE ON THE CONSTITUTIONAL LIMITATIONS WHICH REST UPON THE
 LEGISLATIVE POWER OF THE STATES OF THE AMERICAN UNION 415 (3rd
 ed. 1874).
     ¶44 A ripened limitations defense seems to fit within this
 definition, since it is at least arguably “a legal exemption from a
 demand.” Id. And that conclusion is confirmed by founding-era
 evidence on this precise question. The Ireland case, discussed in
 detail above, supra ¶ 14, speaks to this question. Ireland was decided
 just a few years after Utah attained statehood. And the Ireland
 opinion’s lengthy due process21 analysis provides compelling
 evidence that early Utahns viewed revival of a time-barred claim as
 an impermissible interference with a vested right.
      ¶45 The Ireland court began its constitutional analysis by noting
 that the appellant had argued that her claim should be revived
 under Campbell v. Holt, 115 U.S. 620 (1885)—a United States Supreme
 Court opinion dealing with due process rights in the context of a
 limitations defense. Ireland v. Mackintosh, 61 P. 901, 902 (Utah 1900).
 In Campbell the Court had referenced the general understanding of
 vested rights in the context of due process when it said that “it may
 . . . very well be held that in an action to recover real or personal
 property, where the question is as to the removal of the bar of the
 statute of limitations by a legislative act passed after the bar has
 become perfect, that such act deprives the party of his property
 without due process of law.” 115 U.S. at 623 (emphasis added). But as
 the Ireland court noted, Campbell then concluded (over a vigorous
 dissent) that due process rights were not implicated because “no one
 has property in the bar of the statute as a defense to a promise to pay
 a debt, and that such a bar may be removed by the repeal of the
 statute.”22 Ireland, 61 P. at 902.


    21 While the opinion made explicit reference to “due process”
 only once, it began its discussion with the due process reference; and
 the balance of the discussion stemmed from this starting principle.
 See generally Ireland v. Mackintosh, 61 P. 901 (Utah 1900).
    22 In Campbell v. Holt, the Court held that “[w]e certainly do not
 understand that a right to defeat a just debt by the statute of
 limitations is a vested right, so as to be beyond legislative power in a
                                                           (continued . . .)
                                        19
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 20 of 22
                          MITCHELL v. ROBERTS
                          Opinion of the Court

     ¶46 This court disagreed with the latter conclusion, reasoning
 that the Campbell dissent had it right. A ripened limitations defense
 was a vested right that could not be retroactively divested by the
 legislature—“the respondent acquired a vested right . . . to plead th[e
 limitations] statute as a defense and bar to the action.” Id. at 904. In
 support of its decision, the Ireland court explained that such holding
 would be unwise because it would allow the revival of stale claims
 even decades after repose had been granted: “Unless, therefore, the
 right to interpose the defense of the statute in the place where the bar
 has occurred be held to be a vested, permanent right, a stale claim
 which has remained barred for more than 20 years, if after that time
 the statute shall have been removed, may be enforced.” Id.
     ¶47 This court was not alone in rejecting the Campbell majority’s
 conclusion that a limitations defense was not a vested right that
 triggered due process protections. Contemporary academics and a
 large number of other states also viewed Campbell as a constitutional
 aberration. One 1909 treatise recognized that Campbell “stands
 almost alone” in its view.23 3 SELECT ESSAYS IN ANGLO-AMERICAN
 LEGAL HISTORY 569 n.1 (1909). And the Ireland court noted that other
 states had rejected the Campbell approach: “While the majority
 opinion in th[e Campbell] case is supported by a few of the state
 courts, a much greater number sustain the minority opinion.” Ireland, 61
 P. at 902 (emphasis added). The Ireland court also referenced
 numerous other authorities aligned with the Campbell dissent’s view
 that legislative interference with a vested limitations defense was
 outside the bounds of legislative action. The Ireland court quoted
 Thomas Cooley, for example, who had written that “[i]t is certain
 that he who has satisfied a demand cannot have it revived against
 him, and he who has become released from a demand by the
 operation of the statute of limitations is equally protected. In both
 cases the demand is gone, and to restore it would be to create a new
 contract for the parties[—]a thing quite beyond the power of legislation.”
 Id. at 903 (emphasis added) (citation omitted).


 proper case.” 115 U.S. 620, 628 (1885). This holding was an outlier in
 the era.
    23 It bears mentioning that Campbell did not reject the vested-
 rights due process framework. It merely held that a limitations
 defense did not fall under the umbrella of vested rights. And it was
 the latter holding that cut against the grain of constitutional thought
 in the late nineteenth and early twentieth centuries.


                                      20
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 21 of 22
                             Cite as: 2020 UT 34
                            Opinion of the Court

     ¶48 For these reasons we are convinced that the Ireland decision
 reflects the constitutional zeitgeist that binds us. Campbell is an
 aberration. And it is therefore clear that a ripened limitations defense
 was historically viewed as a vested right beyond the reach of
 legislative authority.
    ¶49 We need not comprehensively catalog the list of vested
 rights that are protected from retroactive legislative interference to
 resolve the questions presented. It suffices to conclude that a ripened
 limitations defense is one of those rights. We so hold. And we
 therefore conclude that Utah Code section 78B-2-308(7) is an
 unconstitutional exercise of legislative power.
                             III. CONCLUSION
     ¶50 We can appreciate the moral impulse and substantial policy
 justifications for the legislature’s decision to revive previously time-
 barred claims of victims of child sex abuse. Child sex abuse is a
 “massive national problem” whose devastating “effects . . . often
 span a lifetime.”24 For a variety of reasons,25 moreover, “the majority
 of child sexual abuse survivors [do] not disclose their abuse until
 adulthood.”26 The legislature clearly had these concerns in mind in
 enacting Utah Code section 78B-2-308(7). And that judgment is an
 eminently reasonable one at a policy level.
    ¶51 The question presented for us, however, is not a matter of
 policy. We are asked to give voice to the limitations on our
 government established in the charter—the constitution—ratified by
 the voice of the people. The terms of that charter merit our respect
 unless and until they are amended or repealed. And we must




    24 Symone   Shinton, Note, Pedophiles Don’t Retire: Why the Statute of
 Limitations on Sex Crimes Against Children Must Be Abolished, 92 CHI.-
 KENT L. REV. 317, 318, 320 (2017).
    25 See UTAH CODE § 78B-2-308(1) (finding that delayed reporting
 occurs because “it takes decades for children and adults to pull their
 lives back together and find the strength to face what happened to
 them” and that “the perpetrator is [often] a member of the victim’s
 family” or, at the very least, “rarely a stranger”).
    26 Shinton,   supra note 24, at 320.


                                           21
Case 2:16-cv-00843-DAO Document 44 Filed 06/11/20 Page 22 of 22
                          MITCHELL v. ROBERTS
                          Opinion of the Court

 enforce the original understanding of those terms whether or not we
 endorse its dictates as a policy matter.27
     ¶52 We render our decision with this in mind. The problems
 presented in a case like this one our heart-wrenching. We have
 enormous sympathy for victims of child sex abuse. But our oath is to
 support, obey, and defend the constitution. And we find the
 constitution to dictate a clear answer to the question presented. The
 legislature lacks the power to retroactively vitiate a ripened statute
 of limitations defense under the Utah Constitution.




    27 JOSEPH  STORY, COMMENTARIES ON THE CONSTITUTION OF THE
 UNITED STATES 303 (2nd ed. 1851) (“[T]he policy of one age may ill
 suit the wishes or the policy of another. The constitution is not to be
 subject to such fluctuations. It is to have a fixed, uniform, permanent,
 construction. It should be . . . the same yesterday, to-day, and for
 ever.”); see also A.M. v. Holmes, 830 F.3d 1123, 1170 (10th Cir. 2016)
 (Gorsuch, J., dissenting) (noting that “a judge who likes every result
 he reaches is very likely a bad judge, reaching for results he prefers
 rather than those the law compels”); Douglas H. Ginsburg,
 Originalism and Economic Analysis: Two Case Studies of Consistency and
 Coherence in Supreme Court Decision Making, 33 HARV. J.L. & PUB.
 POL’Y 217, 237 (2010) (“By restricting the acceptable bases of a
 decision, originalism limits the range of plausible outcomes. Indeed,
 originalism has become more constraining as originalist
 methodology has become more objective over time.”).


                                     22
